






























Return by  Mail ( x  )  Pickup (   )  To:
Bilzin Sumberg Baena Price & Axelrod LLP
200 South Biscayne Boulevard, Suite 2500
Miami, Florida 33131-5340
Attn:  Post-Closing
Department                                                                                                                                                                                                      
This document contains 47  pages

Tax Map Key No.: (1) 8-6-001-005; 055 and 045




NOTE AND MORTGAGE
 ASSUMPTION AGREEMENT
(MSCI 2006-IQ11; Loan No. 710202870)


THIS NOTE AND MORTGAGE ASSUMPTION AGREEMENT ("Agreement") is executed JAN 15___,
2013, effective as of JAN 22__, 2013 (the "Effective Date"), and is entered into
among U.S. BANK NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION ORGANIZED
AND EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA, NOT IN ITS
INDIVIDUAL CAPACITY BUT SOLELY IN ITS CAPACITY AS TRUSTEE FOR MORGAN STANLEY
CAPITAL I INC., COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-IQ11
("Lender"), having an address at 190 South LaSalle Street, 7th Floor, Mail
Station: MK-IL-SL7R, Corporation Trust Services, Chicago, IL 60603, Re: MSCI
2006-IQ11; Loan No 710202870; TNP SRT WAIANAE MALL, LLC, a Delaware limited
liability company ("Current Borrower"), having an address at 1900 Main Street,
Suite 700, Irvine, California  92614 and A&B WAIANAE LLC, a Delaware limited
liability company ("New Borrower"), having an address at 822 Bishop Street,
Honolulu, Hawaii  96813.  Current Borrower and New Borrower are hereinafter
sometimes collectively referred to as "Borrower Parties".
 
PRELIMINARY STATEMENT
 
A. Current Borrower is the current owner of fee title to that certain real
property ("Land") and the buildings and improvements thereon ("Improvements"),
commonly known as "Waianae Mall" located in the City and County of Honolulu,
State of Hawaii, more particularly described in Exhibit A attached hereto and
made a part hereof (the Land and the Improvements are hereinafter sometimes
collectively referred to as the "Project").
 
B. Lender is the current owner and holder of a loan ("Loan") in the original
principal amount of $22,200,000.00, as evidenced and/or secured by the documents
described on Exhibit B attached hereto (together with any and all other
agreements, documents, instruments evidencing, securing or in any manner
relating to the Loan, as all of the same may be amended, restated, supplemented
or otherwise modified from time to time, shall hereinafter be collectively
referred to as the "Loan Documents").  The Loan is secured in part by the
Project, which Project is described in and encumbered by the "Security
Instrument" described on Exhibit B.
 
C. New Borrower desires to purchase the Project from Current Borrower and to
assume Current Borrower's obligations under the Loan Documents (except for items
7, 8, 9 and 11 as shown on Exhibit B) as provided herein.
 
D. A sale of the Project to, and the assumption of the Loan by, a third party
without the consent of the holder of the Security Instrument is prohibited by
the terms thereof.
 
E. The Lender has agreed to consent to the following requested actions
(collectively the "Requested Actions"): (i) Current Borrower selling the Project
to New Borrower, and (ii) New Borrower assuming all of Current Borrower's
obligations under the Loan Documents (except for items 7, 8, 9 and 11 as shown
on Exhibit B), on the terms and conditions hereinafter set forth.
 
In consideration of $10.00 paid by each of the parties to the other, the mutual
covenants set forth below, and other good and valuable consideration, receipt
and sufficiency of which are acknowledged, the parties agree as follows:
 
ARTICLE 1
 


 
ACKNOWLEDGMENTS, WARRANTIES AND REPRESENTATIONS
 
1.1 Current Borrower Representations.  As a material inducement to Lender and
New Borrower to enter into this Agreement and to consent to the Requested
Actions, Current Borrower acknowledges, warrants, represents and agrees to and
with Lender as follows:
 
(a) Incorporation of Recitals.  All of the facts set forth in the Preliminary
Statement of this Agreement are true and correct and incorporated into this
Agreement by reference.
 



 
MIAMI 3481702.7 72496/41980
 
EXECUTION COPY
 
 

--------------------------------------------------------------------------------

 

(b) Authority of Current Borrower.
 
(i) Current Borrower.  Current Borrower is a duly organized, validly existing
limited liability company in good standing under the laws of the State of
Delaware and is qualified to transact business in the State of Hawaii.  TNP
Strategic Retail Operating Partnership ("Current Borrower Member") is the sole
member of Current Borrower.  Current Borrower Member, acting alone without the
joinder of any manager of Current Borrower or any other party, has the power and
authority to execute this Agreement on behalf of and to duly bind Current
Borrower under this Agreement.  The execution and delivery of, and performance
under, this Agreement by Current Borrower have been duly and properly authorized
pursuant to all requisite limited liability company action and will not (x)
violate any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to Current Borrower or the articles of organization, certificate
of formation, operating agreement, limited liability company agreement or any
other organizational document of Current Borrower or (y) result in a breach of
or constitute or cause a default under any indenture, agreement, lease or
instrument to which Current Borrower is a party or by which the Project may be
bound or affected.
 
(ii) Current Borrower Member.  Current Borrower Member is a duly organized,
validly existing limited partnership in good standing under the laws of the
State of Delaware and is not required by law to become qualified to conduct
business in the State of Hawaii.  TNP Strategic Retail Trust, Inc. ("Current
Borrower Member's GP") is the sole general partner of Current Borrower
Member.  Current Borrower Member's GP, acting alone without the joinder of any
other partner of Current Borrower Member or any other party, has the power and
authority to execute this Agreement on behalf of and to duly bind Current
Borrower Member and Current Borrower under this Agreement.  The execution and
delivery of, and performance under, this Agreement by Current Borrower Member
have been duly and properly authorized pursuant to all requisite partnership
action and will not (x) violate any provision of any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award presently in
effect having applicability to Current Borrower Member or the certificate of
limited partnership or the limited partnership agreement or any other
organizational document of Current Borrower Member or (y) result in a breach of
or constitute or cause a default under any indenture, agreement, lease or
instrument to which Current Borrower Member is a party or by which the Project
may be bound or affected.
 
(iii) Current Borrower Member's GP.  Current Borrower Member's GP is a duly
organized, validly existing corporation in good standing under the laws of the
State of Maryland and is not required by law to become qualified to conduct
business in the State of Hawaii.  Dee R. Balch ("Authorized Officer") as the CFO
of Current Borrower Member's GP.  Authorized Officer, acting alone without the
joinder of any other officer, director or shareholder of Current Borrower
Member's GP or any other party, has the power and authority to execute this
Agreement on behalf of and to duly bind Current Borrower Member's GP, Current
Borrower Member and Current Borrower under this Agreement.  The execution and
delivery of, and performance under, this Agreement by Authorized Officer on
behalf of Current Borrower Member's GP have been duly and properly authorized
pursuant to all requisite corporate action and will not (x) violate any
provision of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to
Current Borrower Member's GP or the articles of incorporation or bylaws or any
other organizational document of Current Borrower Member's GP or (y) result in a
breach of or constitute or cause a default under any indenture, agreement, lease
or instrument to which Current Borrower Member's GP is a party or by which the
Project may be bound or affected.
 
(c) Compliance with Laws.  To Current Borrower's knowledge, all permits,
licenses, franchises or other evidences of authority to use and operate the
Project as it is presently being operated and as contemplated by the Loan
Documents are current, valid and in full force and effect.  Current Borrower has
not received any written notice from any governmental entity claiming that
Current Borrower or the Project is not presently in compliance with any laws,
ordinances, rules and regulations bearing upon the use and operation of the
Project, including, without limitation, any notice relating to any violations of
zoning, building, environmental, fire, health, or other laws, ordinances, rules,
codes or regulations.
 
(d) Rent Roll.  The Rent Roll ("Rent Roll") attached hereto and made a part
hereof as Exhibit C is a true, complete and accurate summary of all tenant
leases ("Leases") affecting the Project as of the date of this Agreement.
 
(e) Leases.  The Leases are the only leases affecting the Project and are
currently in full force and effect.  Current Borrower has not been notified of
any landlord default under any of the Leases; there are no leasing broker's or
finder's commissions of any kind due or to become due with respect to the Leases
or the Project, other than those due in connection with the Longs Drug Store and
the Ark of Safety expansions; the rents and security deposits under the Leases
shown on the Rent Roll are true and correct; Current Borrower has not received
any prepaid rents, except for the $816.46 shown on the January Aged
Delinquencies report dated January 16, 2013, or given any concessions for free
or reduced rent under the Leases and will not accept any prepaid rents for more
than one month in advance; the Longs Drug Store expansion does not require the
landlord to perform, or reimburse tenant for performing, any tenant improvement
or related work.  All tenants at the Project are currently in possession of and
are operating businesses from their leased premises.
 
(f) Title to Project and Legal Proceedings.  Current Borrower is the current
owner of fee title in the Project.  There are no pending or threatened suits,
judgments, arbitration proceedings, administrative claims, executions or other
legal or equitable actions or proceedings against Current Borrower or the
Project, or any pending or threatened condemnation proceedings or annexation
proceedings affecting the Project, or any agreements to convey any portion of
the Project, or any rights thereto to any person, entity, or government body or
agency not disclosed in this Agreement.
 
(g) Loan Documents.  The Loan Documents constitute valid and legally binding
obligations of Current Borrower enforceable against Current Borrower, as limited
herein, and the Project in accordance with their terms. Current Borrower
acknowledges and agrees that nothing contained in this Agreement, nor the
Requested Actions, shall release or relieve Current Borrower from its
obligations, agreements, duties, liabilities, covenants and undertakings under
the Loan Documents arising prior to the date hereof.  Current Borrower has no
defenses, setoffs, claims, counterclaims or causes of action of any kind or
nature whatsoever against Lender, and Wells Fargo Bank, N.A. ("Wells Fargo") and
LNR Partners, LLC ("LNR") and any and all other parties appointed and/or serving
as servicers of the Loan ("Servicer"), all subsidiaries, parents and affiliates
of Lender and Servicer and each of the foregoing parties' predecessors in
interest, and each and all of their respective past, present and future
partners, members, certificate holders, officers, directors, employees, agents,
contractors, representatives, participants and heirs and each and all of the
successors and assigns of each of the foregoing (collectively, "Lender Parties")
or with respect to (i) the Loan, (ii) the Loan Documents, or (iii) the
Project.  To the extent Current Borrower would be deemed to have any such
defenses, setoffs, claims, counterclaims or causes of action as of the date
hereof, Current Borrower knowingly waives and relinquishes them. Current
Borrower has delivered all of the Loan Documents to New Borrower.
 
(h) Bankruptcy.  Current Borrower has no intent to (i) file any voluntary
petition under any Chapter of the Bankruptcy Code, Title 11, U.S.C.A.
("Bankruptcy Code"), or in any manner to seek any proceeding for relief,
protection, reorganization, liquidation, dissolution or similar relief for
debtors ("Debtor Proceeding") under any local, state, federal or other
insolvency law or laws providing relief for debtors, (ii) directly or indirectly
cause any involuntary petition under any Chapter of the Bankruptcy Code to be
filed against Current Borrower or any members thereof or (iii) directly or
indirectly cause the Project or any portion or any interest of Current Borrower
in the Project to become the property of any bankrupt estate or the subject of
any Debtor Proceeding.
 
(i) No Default.  To Current Borrower's knowledge, no event, fact or circumstance
has occurred or failed to occur which constitutes, or with the lapse or passage
of time, giving of notice or both, could constitute a default or Event of
Default under the Loan Documents.
 
(j) Post-Closing Agreement.  Current Borrower has complied with all obligations
under the Post-Closing Agreement described in item 9 of Exhibit B, and delivered
satisfactory evidence of such compliance to Lender or a predecessor to Lender.
 
(k) Reaffirmation. Current Borrower reaffirms and confirms the truth and
accuracy of all representations and warranties set forth in the Loan Documents,
in all material respects, as if made on the date hereof.
 
1.2 Acknowledgments, Warranties and Representations of New Borrower. As a
material inducement to Lender to enter into this Agreement and to consent to the
Requested Actions, New Borrower acknowledges, warrants, represents and agrees to
and with Lender as follows:
 
(a) Incorporation of Recitals.  All of the facts set forth in the Preliminary
Statement of this Agreement are true and correct and incorporated into this
Agreement by reference.
 



 
MIAMI 3481702.7 72496/41980
 
EXECUTION COPY
 
 
 

--------------------------------------------------------------------------------

 

(b) Authority of New Borrower.
 
(i) New Borrower.  New Borrower is a duly organized, validly existing limited
liability company in good standing under the laws of the State of Delaware and
is qualified to transact business in the State of Hawaii.  Alexander & Baldwin,
LLC ("New Borrower Member") is the sole member and manager of New Borrower.  New
Borrower Member, acting alone without the joinder of any other manager or member
of New Borrower or any other party, has the power and authority to execute this
Agreement on behalf of and to duly bind New Borrower under this Agreement and
the Loan Documents.  The execution and delivery of, and performance under, this
Agreement and the Loan Documents by New Borrower have been duly and properly
authorized pursuant to all requisite company action and will not (x) violate any
provision of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to New
Borrower or the articles of organization, certificate of formation, operating
agreement, limited liability company agreement, or any other organizational
document of New Borrower or (y) result in a breach of or constitute or cause a
default under any indenture, agreement, lease or instrument to which New
Borrower is a party or by which the Project may be bound or affected.
Notwithstanding anything in the Loan Documents to the contrary, New Borrower
Member is not a Special Purpose Bankruptcy Remote Entity (as such term is
defined in the Loan Agreement).
 
(ii) New Borrower Member.  New Borrower Member is a duly organized, validly
existing limited liability company in good standing under the laws of the State
of Hawaii and is qualified to transact business in the State of Hawaii.  Nelson
N.S. Chun and Charles W. Loomis ("New Borrower Member Officers") are,
respectively, Senior Vice President and an Assistant Secretary of New Borrower
Member. New Borrower Member Officers, acting together, without the joinder of
any manager or member of New Borrower Member or any other party, has the power
and authority to execute this Agreement on behalf of and to duly bind New
Borrower under this Agreement and the Loan Documents.  The execution and
delivery of, and performance under, this Agreement by New Borrower Member on
behalf of New Borrower have been duly and properly authorized pursuant to all
requisite company action and will not (i) violate any provi­sion of any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award presently in effect having applicability to New Borrower Member or the
articles of organization, certificate of formation, limited liability company
agreement, or the operating agreement of New Borrower Member or any other
organizational document of New Borrower Member or (ii) result in a breach of or
constitute or cause a default under any indenture, agreement, lease or
instrument to which New Borrower Member is a party or by which the Project may
be bound or affected.
 
(c) Financial Statements.  The financial statements and other information
("Financial Statements") of Alexander & Baldwin, Inc., a Hawaii corporation
("Principal") which have been previously delivered to Lender are, to New
Borrower's actual knowledge, true, complete and accurate in all material
respects and accurately represent the financial condition of Principal as of the
date thereof.  All of the assets shown on Principal's Financial Statements are
owned by Principal, individually, as its sole and separate property, and not
otherwise jointly with any other person or entity.  There has not been any
material adverse change to the financial condition of Principal between the date
of the Financial Statements and the date of this Agreement.  New Borrower also
acknowledges and agrees to cause Principal to timely comply with all financial,
bookkeeping and reporting requirements set forth in the Loan Documents,
including, without limitation, those set forth in Section 6.3 of the Loan
Agreement (as defined in Exhibit B attached hereto).  New Borrower acknowledges
that the Financial Statements have been provided to Lender to induce Lender to
enter into this Agreement and are being relied upon by Lender for such
purposes.  To the extent that the balance sheets and financial statement of New
Borrower are consolidated with those of New Borrower Member or Principal, that
the consolidated balance sheets and financial statements will clearly identify
the assets and liabilities of New Borrower as belonging to New Borrower and will
provide Lender with copies of said consolidated balance sheets and financial
statements.   Lender has been advised that New Borrower and New Borrower Member
are disregarded entities and do not file tax returns. Lender agrees that New
Borrower shall not be required to deliver tax returns to Lender, provided that
Principal delivers to Lender its annual audited financial statements and any
other financial statements or information required by the terms of the Guaranty,
as amended by the terms hereof.
 
(d) Bankruptcy Proceedings.  None of New Borrower, New Borrower Member nor
Principal nor any of New Borrower Member's or Principal's managers, members,
shareholders (other than shareholders of Principal), affiliates or other
entities which may be owned or controlled directly or indirectly by New
Borrower, New Borrower Member or Principal (collectively, the "Related
Entities") has been a party to any Debtor Proceeding  within seven (7) years
prior to the date of this Agreement.
 
(e) Defaults on Other Indebtedness.  Neither New Borrower nor any of the Related
Entities has materially defaulted under its or their obligations with respect to
any other indebtedness.
 
(f) New Borrower's Organizational Documents.  New Borrower has not transacted
any business in New Borrower's name since its formation.  New Borrower is and
will continue to be in full compliance with all of its organizational documents
and the single purpose entity and separateness requirements of the Loan
Documents and such organizational documents do not conflict with any of such
single purpose entity and separateness requirements of the Loan Documents.
 
(g) Assets of New Borrower.  The only assets of New Borrower are the Project,
the personal property owned by New Borrower and used in connection with the
Project and cash or cash equivalents.
 
(h) Management of Project.  New Borrower is entering into that certain
Management Agreement with Colliers International Real Estate Management Services
(HI), LLC, a Delaware limited liability company, doing business as Colliers
International ("Project Manager") for the management of the Project (the "New
Management Agreement").  The term "Management Agreement" or "management
agreement" or such other similar term in the Loan Documents shall hereafter
refer to the New Management Agreement.  The term "Property Manager" or such
other similar term in the Loan Documents shall hereafter refer to the Project
Manager.  New Borrower covenants and agrees to comply with and to cause the
Project Manager to comply with all terms and conditions of the Loan Documents
concerning the management of the Project, including without limitation the
obligation to obtain Lender's consent to the management of the Project by any
entity other than Project Manager.  Project Manager shall execute and deliver to
Lender a subordination of the New Management Agreement in form acceptable to
Lender.
 
(i) Loans to Related Entities.  There are no loans payable by New Borrower to
any of the Related Entities or any other entities or persons.
 
(j) Non-Consolidation Opinion.  New Borrower will comply with each of the
assumptions made with respect to it in that certain substantive
non-consolidation opinion letter, dated the date hereof, delivered by New
Borrower's counsel in connection with the Requested Actions (the
"Non-Consolidation Opinion"), including but not limited to, any exhibits
attached hereto, any certificates referred to therein and any subsequent
non-consolidation opinion delivered in accordance with the terms and conditions
of the Security Instrument.  New Borrower has caused and shall cause each entity
other than New Borrower with respect to which an assumption is made in the
Non-Consolidation Opinion, including but not limited to, any exhibits attached
thereto, and to comply with each of the assumptions made with respect to it in
the Non-Consolidation Opinion, including, but not limited to, any exhibits
attached thereto, and any certificates referred to therein. All of the
assumptions made in the Non-Consolidation Opinion, including, but not limited
to, any exhibits attached thereto, and any certificates referred to therein are
true and correct.
 
(k) New Borrower Parties' Interests.  None of New Borrower nor any of the other
Related Entities is obtaining a loan to finance its direct or indirect interest
in New Borrower or the Project or pledging its direct or indirect interest in
New Borrower to any party, and none of the Related Entities have any right to
take over direct or indirect control of New Borrower or the Project.
 
(l) Prohibited Person.  New Borrower warrants and represents, after review of
the website identified below, that none of New Borrower, New Borrower Member nor
Principal nor any of their respective officers, directors, shareholders (other
than shareholders of Principal), members or affiliates (including the holders of
indirect equity interests in New Borrower, but excluding any shareholders of
Principal) is an entity or person (i) that is listed in the Annex to, or is
otherwise subject to the provisions of, Executive Order 13224, issued on
September 24, 2001 (“EO13224“), (ii) whose name appears on the United States
Treasury Department’s Office of Foreign Assets Control (“OFAC“) most current
list of “Specifically Designated Nationals and Blocked Persons“ (which list may
be published from time to time in various media including but not limited to,
the OFAC website, http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf,
(iii) who commits, threatens to commit or supports “terrorism“, as that term is
defined in EO13224, or (iv) who, to the actual knowledge of New Borrower, is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses [i] – [iv] above are herein referred to as a
“Prohibited Person“).  New Borrower covenants and agrees that none of New
Borrower, New Borrower Member nor Principal nor any of their respective
officers, directors, shareholders (other than shareholders of Principal),
members or affiliates (including the holders of indirect equity interests in New
Borrower, but excluding shareholders of Principal) will (a) knowingly conduct
any business, or engage in any transaction or dealing, with any Prohibited
Person, including, but not limited to, the making or receiving of any
contribution of funds, goods, or services, to or for the benefit of a Prohibited
Person, or (b) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in EO13224.  New Borrower further
covenants and agrees to deliver (from time to time) to Lender any such
certification as may be requested by Lender in its reasonable discretion,
confirming that, based on reasonable inquiry (x) none of New Borrower, New
Borrower Member nor Principal nor any of their respective officers, directors,
shareholders (other than shareholders of Principal), members or affiliates
(including the holders of indirect equity interests in New Borrower, but
excluding shareholders of Principal) is a Prohibited Person and (y) none of New
Borrower, New Borrower Member nor Principal nor their respective officers,
directors, shareholders (other than shareholders of Principal), members or
affiliates (including the holders of indirect equity interests in New Borrower,
but excluding any shareholders of Principal) has (a) knowingly conducted any
business, or engaged in any transaction or dealing, with any Prohibited Person,
including,  but not limited to, the making or receiving of any contribution of
funds, goods, or services, to or for the benefit of a Prohibited Person or (b)
knowingly engaged in or conspired to engage in any transaction that evaded or
avoided, or had the purpose of evading or avoiding, or attempted to violate, any
of the prohibitions set forth in EO13224.
 
(m) Loan Documents.  The Loan Documents (excluding items 5,7,8,9 and 11 on
Exhibit B), from and after the date hereof, are valid and legally binding
obligations of New Borrower, enforceable against New Borrower and the Project in
accordance with their terms.  This Agreement and the execution of other
documents contemplated hereby do not constitute the creation of a new debt or
the extinguishment of the debt evidenced by the Loan Documents, nor will they in
any way affect or impair the liens and security interests created by the Loan
Documents, which New Borrower acknowledges to be valid and existing liens and
security interests in the Project.  New Borrower agrees that the lien and
security interests created by the Loan Documents continue to be in full force
and effect, unaffected and unimpaired by this Agreement or by the transfer of
the Project or any collateral described in financing statements filed in
connection with the Loan Documents and that said liens and security interests
shall so continue in their perfection and priority until the debt secured by the
Loan Documents is fully discharged.  New Borrower has no defenses, affirmative
defenses, setoffs, claims, counterclaims, crossclaims or causes of action of any
kind or nature whatsoever against the Lender Parties with respect to (i) the
Loan, (ii) the Debt (as such term is defined in the Loan Agreement), (iii) the
Loan Documents, or (iv) the Project.  To the extent New Borrower would be deemed
to have any such defenses, affirmative defenses, setoffs, claims, counterclaims,
crossclaims or causes of action as of the date hereof, New Borrower knowingly
waives and relinquishes them.  New Borrower acknowledges that it has received
copies of all of the Loan Documents (excluding items 5,7,8,9 and 11 on Exhibit
B).
 
(n) No Default.  To New Borrower's actual knowledge, except as set forth in this
Agreement, no event, fact or circumstance has occurred or failed to occur which
constitutes, or with the lapse or passage of time, giving of notice or both,
could constitute a default or Event of Default under the Loan Documents.
 
(o) Inspections.  Other than that certain Property Condition Assessment for the
Project dated December 21, 2012, prepared by Marx/Okubo Associates, Inc. under
Project No. 12-9228 (the "PCA"), that certain Phase 1 Environmental Site
Assessment for the Project dated December 20, 2012, prepared by Bureau Veritas
North America, Inc. under Project No. 17012-012175.00 (the "Phase 1") and that
certain Limited Phase II Environmental Investigation for the Project dated
January 10, 2013, prepared by Bureau Veritas North America, Inc. under Project
No. 17012-012175.00 (the "Phase II"), New Borrower has not obtained any other
written inspection reports relating to the Project.  Additionally, New Borrower
has not obtained any tenant estoppel certificates from the tenants located at
the Project that have not been delivered to Lender.
 
(p) Subdivision and Designation of Easements.  New Borrower may undertake the
subdivision and designation of the easements granted in Documents 732618, 773920
and 200769 filed in the Records (as defined in Exhibit B attached hereto). Such
subdivision and designation of the easements shall not expand, enlarge, limit,
amend or other- wise modify or affect the scope, purpose, location, or size of
the easement. The only purpose of such subdivision and designation is to ensure
that such easements will be recognized by the Land Court of the State of Hawaii.
 
(q) Reaffirmation. To New Borrower's actual knowledge, New Borrower affirms and
confirms the truth and accuracy of all representations and warranties set forth
in the Loan Documents, in all material respects, as if made on the date hereof
provided, however, that Lender has been advised that Alexander & Baldwin, Inc.,
is a publicly traded corporation and therefore is unable to make any
representations regarding and on behalf of its shareholders.
 
ARTICLE 2
 


 
ACKNOWLEDGMENTS AND COVENANTS OF BORROWER PARTIES
 
As a material inducement to Lender to enter into this Agreement and to consent
to Requested Actions each of Borrower Parties, as to itself only, acknowledges,
warrants, represents, covenants and agrees to and with Lender as follows:
 
2.1 Assumption of Loan.  New Borrower hereby assumes the indebtedness due under
the Note (as defined in Exhibit B attached hereto), the Loan and all of Current
Borrower’s other obligations, as grantor, mortgagor, borrower, assignor,
trustor, indemnitor, guarantor, or maker, as the case may be, under the Loan
Documents to the same extent as if New Borrower had signed such
instruments.  New Borrower agrees to comply with and be bound by all the terms,
covenants and agreements, conditions and provisions set forth in the Loan
Documents.
 
2.2 Indebtedness.  As of January 11, 2013, the outstanding principal balance of
the Loan was $19,716,932.89 and the following escrow and reserve balances
(collectively, "Escrow Balances") are being held by Lender: (a) a tax escrow
balance of $153,930.15; (b) an insurance escrow balance of $55,717.10; (c) a
capital reserve balance of $9,531.91; (d) a tenant reserve balance of
$190,063.82; and (d) a deferred maintenance reserve of $37.44.  Further,
Borrower Parties acknowledge and agree that Lender will continue to hold the
Escrow Balances for the benefit of New Borrower in accordance with the terms of
the Loan Documents.  In the event of any error in,  or omission from, the
foregoing, Lender shall not be prejudiced, limited, or estopped, in any way in
its right to charge, collect and receive any and all monies lawfully due Lender
under the Loan Documents.  By its execution hereof, Lender represents and
warrants to New Borrower that to Lender's actual knowledge (i) the amounts set
forth above are correct, (ii) Lender has not issued any written notices of
default to Current Borrower which have not been cured, and (iii) there are no
existing material defaults under the Loan Documents, other than any defaults
that may arise or may have arisen based on Current Borrower's failure to comply
with the terms of Section 3.2 of the 2010 Assumption Agreement (as defined on
Exhibit B attached hereto).
 
2.3 Assumption Fee.  Simultaneously with or prior to the execution hereof, any
or both of Borrower Parties shall pay to or has paid Lender: (i) an application
fee equal to $5,000.00, (ii) an assumption fee equal to $98,584.66, which is
0.5% of the outstanding principal balance of the Loan; (iii) a consent fee equal
to: $49,292.33; (iv) a consent fee in the amount of $50,000.00 to be paid by
Current Borrower; (v) an administration fee equal to $125.00; (vi) a flood
determination fee equal to $15.00; (vii) a credit review fee equal to $590.00;
and (viii) an insurance review fee equal to $400.00, each of which Borrower
Parties agrees are fees for new consideration and are not interest charged in
connection with the Loan.
 
2.4 Payment of Transaction Costs and Expenses.  Any or both of Borrower Parties
shall pay at the time of execution of this Agreement by Lender:  (a) the legal
fees and disbursements of Lender's counsel, Bilzin Sumberg Baena Price & Axelrod
LLP, in connection with the preparation of this Agreement and the transactions
contemplated in this Agreement; (b) all recording costs and documentary stamps,
or other taxes if any, due upon the recording of this Agreement; and (c) the
costs of updating Lender's policy of title insurance insuring the Security
Instrument to a current date and endorsing such policy to include this Agreement
in the description of the Security Instrument with no additional exceptions, or,
at Lender's option, the cost of obtaining a new Lender's policy of title
acceptable to Lender insuring the Loan Documents as affected by this Agreement.
 
2.5 Information.  All information provided to Lender, Wells Fargo,  LNR or any
other Servicer of the Loan by or on behalf of any of Borrower Parties, Current
Indemnitor (as hereinafter defined), New Indemnitor (as hereinafter defined) or
any of their respective employees, officers, directors, partners, members,
managers or representatives, in connection with or relating to (i) the Requested
Actions, (ii) this Agreement or the transactions contemplated hereby or (iii)
the Project, contains no untrue statement of material fact and does not omit a
material fact necessary in order to make such information not misleading, and
the provision of any such information by  Lender or any Servicer,  including,
but not limited to, Master Servicer or LNR, to any rating agency is expressly
consented to by Borrower Parties, Current Indemnitor and  New Indemnitor will
not infringe upon or violate any intellectual property rights of any
party.  Borrower Parties, Current Indemnitor and  New Indemnitor by their
execution of this Agreement or the Joinders attached hereto, jointly and
severally, agree to reimburse, indemnify and hold Lender Parties harmless from
and against any and all liabilities, judgments, costs, claims, damages,
penalties, expenses, losses or charges (including, but not limited to, all legal
fees and court costs) (collectively, “Indemnification Costs”), which may now or
in the future be undertaken, suffered, paid, awarded, assessed or otherwise
incurred as a result of or arising out of any breach or inaccuracy of the
foregoing representations and warranties or any fraudulent or tortuous conduct
of any Borrower Parties, Current Indemnitor and  New Indemnitor in connection
with the Requested Actions, this Agreement or the transactions contemplated
hereby, or the Project, including the misrepresentation of financial data
presented to Lender or any Servicer.
 
2.6 Release and Covenant Not To Sue.  Each of Borrower Parties, as to itself and
all of its heirs, successors and assigns only, remises, releases, acquits,
satisfies and forever discharges Lender Parties from any and all manner of
debts, accountings, bonds, warranties, representations, covenants, promises,
contracts, controversies, agreements, liabilities, obligations, expenses,
damages, judgments, executions, actions, inactions, claims, demands and causes
of action of any nature whatsoever, whether at law or in equity, whether known
or unknown, either now accrued or subsequently maturing, which any of Borrower
Parties now has or hereafter can, shall or may have by reason of any matter,
cause or thing, from the beginning of the world to and including the date of
completion of the Requested Actions ("Acquisition Date"), including, without
limitation, matters arising out of or relating to (a) the Loan, (b) the Loan
Documents, (c) the Debt, (d) the Project, and (e) any other agreement or
transaction between Borrower Parties or any one of them and any of Lender
Parties concerning matters arising out of or relating to the items set forth in
subsections (a) – (d) above.  Each of Borrower Parties, as to itself and all of
its respective heirs, successors and assigns only, covenants and agrees never to
institute or cause to be instituted or continue prosecution of any suit or other
form of action or proceeding of any kind or nature whatsoever against any of
Lender Parties by reason of or in connection with any of the foregoing matters,
claims or causes of action.
 
2.7 Further Assurances.  Borrower Parties shall execute and deliver to Lender
such agreements, instruments, documents, financing statements and other writings
as may be requested from time to time by Lender to perfect and to maintain the
perfection of Lender's security interest in and to the Project, and to
consummate the transactions contemplated by or in the Loan Documents and this
Agreement.


ARTICLE 3
 


 
ADDITIONAL PROVISIONS
 
3.1 Modifications to Loan Agreement.  For so long as New Borrower owns the
Project and Principal controls New Borrower, the following modifications to the
Loan Agreement shall apply:
 
(a) Control.  The reference to forty-nine percent (49%) in the definition of
"Control" set forth in Section 1.1.2 of the Loan Agreement is hereby revised to
read "fifty-one percent (51%)."
 
(b) Borrower Representative.   The references to “Borrower Representative” in
the Loan Agreement shall be changed to be New Borrower Member, provided,
however, that the reference to "Borrower Representative" in Section 5.12 of the
Loan Agreement shall be deleted in its entirety.
 
(c) Guarantor.  The definition of the term "Guarantor" set forth in Section 1.1.
of the Loan Agreement shall hereafter mean and refer to Alexander & Baldwin,
Inc., a Hawaii corporation.
 
(d) Key Principal.  The definition of the term "Key Principal" shall hereafter
mean and refer to Alexander & Baldwin, Inc., a Hawaii corporation.
 
(e) Capital Expense Reserve Subaccount.  Commencing with the first Payment Date
following the date hereof, the monthly payment into the Capital Reserve
Subaccount shall be increased to $69,114.00 per month which shall be due and
payable on each Payment Date (as such term is defined in the Loan Agreement) in
accordance with Section 3.4 of the Loan Agreement.
 
(f) Foundation Escrow. New Borrower shall complete the remediation work being
undertaken by Current Borrower to repair the foundation of the American Savings
Bank (the "Foundation Work").  Lender has been advised that the parties have
agreed that the cost to complete the Foundation Work is $292,555.00 (the
"Foundation Escrow").  Simultaneously with its execution hereof, New Borrower
agrees to deposit with Lender the Foundation Escrow. Lender shall deposit the
Foundation Escrow into the Capital Reserve Subaccount (as such term is defined
in the Loan Agreement) held by Lender or Servicer, and such funds shall be
deemed to constitute part of the "Capital Reserve Subaccount" as described in
and for all purposes under Section 3.4, 3.9 and any other applicable provision
of the Loan Agreement.  Notwithstanding anything in this Agreement or the Loan
Documents to the contrary, the Foundation Escrow shall be disbursed in
accordance with Section 3.4 of the Loan Agreement. Any funds in the Foundation
Escrow not used to complete the Foundation Work shall be returned by Lender to
New Borrower upon acceptance by Lender of satisfactory evidence of the full and
timely completion of such Foundation Work.
 
(g) Immediate Capital Needs.
 
(i) Simultaneously with the execution hereof, New Borrower shall deposit with
Lender the sum of Fifty Thousand and 00/100 Dollars ($50,000.00) (the "Immediate
Capital Needs Deposit") as additional security for the payment of the Debt and
performance by New Borrower of all other terms, conditions and provisions of the
Loan Documents.  Lender has been advised, and New Borrower hereby represents and
warrants to Lender, that the Capital Needs Deposit represents 125% of the amount
necessary for New Borrower to the Immediate Deferred Maintenance and Capital
Costs described in the PCA (the "Immediate Capital Needs"). Lender shall deposit
the Immediate Capital Needs Deposit into the Capital Reserve Subaccount held by
Lender or Servicer and such funds shall be deemed to constitute part of the
"Capital Reserve Subaccount" as described in and for all purposes under Section
3.4, 3.9 and any other applicable provision of the Loan
Agreement.  Notwithstanding anything in this Agreement or the Loan Documents to
the contrary, the Immediate Capital Needs Deposit shall be disbursed in
accordance with Section 3.4 of the Loan Agreement.
 
(ii) Except to the extent required to correct the Unsafe Conditions (as defined
below) or any other conditions that cause a violation of the terms of any of the
Loan Documents with respect to the maintenance of the Project, within three
hundred sixty five (365) days from the date hereof, New Borrower shall commence,
and provide Lender with satisfactory evidence of such commencement of, the
Immediate Capital Needs described in the PCA.  Within ninety (90) days from the
date hereof, New Borrower shall complete or cause the completion of the
Foundation Work.  If the Immediate Capital Needs cannot be completed within said
365-day period, or if the Foundation Work cannot be completed within said 90-day
period despite diligent efforts by New Borrower to achieve the same, then and in
either of such events, upon written request (accompanied by satisfactory
evidence that New Borrower has been exercising diligent efforts to timely
complete the Foundation Work and/or the Immediate Capital Needs, as applicable),
Lender shall extend the time period to complete any then remaining and
outstanding Immediate Capital Needs or the Foundation Work so long as New
Borrower continues to use diligent efforts to complete or cause the completion
of any such remaining Immediate Capital Needs and the Foundation Work, and
provide Lender with evidence of such efforts, but in no event shall such
extended period exceed a period of three (3) months from the expiration of the
365-day period or the 90-day period, whichever is applicable.  Upon completion
of the Immediate Capital Needs and the Foundation Work, New Borrower shall pay
for a Lender approved inspection company ("Inspector") to inspect the Project to
determine if the Immediate Capital Needs and the Foundation Work have been
timely and fully completed.  If the Immediate Capital Needs or the Foundation
Work have not been timely and fully completed, the Inspector shall provide a
written report (the "Report") regarding the status of the Immediate Capital
Needs and/or the Foundation Work, as applicable, and shall specifically outline
the work necessary to complete the Immediate Capital Needs and/or the Foundation
Work and a time frame for doing so.  New Borrower shall complete the Immediate
Capital Needs and the Foundation Work, if applicable, set forth in the
Inspector's report within the time frame set forth in the Report or New Borrower
shall be in default hereunder, whereupon, Lender, in addition to all other
rights and remedies for default under the Loan Documents, shall have the right,
but not the obligation, to use the funds being held in any of the escrow
accounts being held by Lender to complete the Immediate Capital Needs and/or the
Foundation Work.
 
(iii) In addition to repairing and /or replacing the Immediate Capital Needs
listed in the PCA, New Borrower shall repair and/or replace or New Borrower
shall cause the repair or replacement of the items set forth in the on the
Immediate Deferred Maintenance and Capital Costs Chart (the "Capital Costs
Chart") in the PCA (the "Deferred Maintenance Items") within the time frames set
forth on the Capital Costs Chart.  New Borrower shall promptly upon completion
provide satisfactory evidence to Lender of the full and timely repair and/or
replacement of such items.  If the Deferred Maintenance Items cannot be
completed within the aforesaid time frames despite diligent efforts by New
Borrower to achieve the same, then and in such event, the time period to
complete any then remaining and outstanding Deferred Maintenance Items shall be
extended so long as New Borrower continues to use diligent efforts to complete
or cause the completion of any such remaining Deferred Maintenance Items and
provides Lender with notice and satisfactory evidence of such diligent efforts
and provided further that in event shall any such extended period exceed a
period of six (6) months beyond the time frame given for such completion in the
Capital Costs Chart.  Failure to fully and timely complete such repairs and/or
replacements shall constitute a default under the Loan Documents.
 
(h) Rollover Reserve Subaccount.  Commencing with the first Payment Date
following the date hereof, the monthly payment into the Rollover Reserve
Subaccount shall be increased to $24,223.00 per month which shall be due and
payable on each Payment Date (as such term is defined in the Loan Agreement) in
accordance with Section 3.5 of the Loan Agreement.  In addition, from and after
the date hereof, New Borrower agrees that the reference to the cap of
$220,000.00 in the third sentence of Section 3.5 of the Loan Agreement is hereby
increased to $600,000.00.
 
(i) Rollover Reserve Deposit
 
(i) Simultaneously with the execution hereof, New Borrower shall deposit with
Lender the sum of Three Hundred Thousand and 00/100 Dollars ($300,000.00) (the
"Rollover Reserve Deposit") as additional security for the payment of the Debt
and performance by New Borrower of all other terms, conditions and provisions of
the Loan Documents.  Lender agrees that the Rollover Reserve Deposit shall be
counted towards the $600,000 cap referenced in Section (h) above.  Lender has
been advised, and New Borrower hereby represents and warrants to Lender, that
the Rollover Reserve Deposit represents a portion of the funds needed for
leasing commissions and tenant's improvements which New Borrower will be
required to pay in connection with the extension and expansion of the Long's
Drug Store currently located at the Project.  Lender shall deposit the Rollover
Reserve Deposit into the Rollover Reserve Subaccount held by Lender or Servicer
and such funds shall be deemed to constitute part of the "Rollover Reserve
Subaccount" as described in and for all purposes under Section 3.5, 3.9 and any
other applicable provision of the Loan Agreement, provided, however, New
Borrower acknowledges and agrees that the Rollover Reserve Deposit can only be
used by New Borrower in connection with the extension and expansion of the
Long's Drug Store.  Notwithstanding anything in this Agreement or the Loan
Documents to the contrary, the Rollover Reserve Deposit shall be disbursed in
accordance with Section 3.5 of the Loan Agreement.
 
(j) Reserve Deposits.  The deposit by New Borrower of the Immediate Capital
Needs and the Rollover Reserve Deposits shall not relieve New Borrower from any
of its obligations under the Loan Agreement or any of the other Loan Documents
to make any deposit into any of the other Subaccounts (as such term is defined
in the Loan Agreement) as required under the Loan Agreement, including, but not
limited to, the monthly payments required to be deposited into the Tax and
Insurance Subaccount under Section 3.3 of the Loan Agreement, Capital Reserve
Subaccount under Section 3.4 of the Loan Agreement or the Rollover Reserve
Subaccount under Section 3.5 of the Loan Agreement.
 
(k) Deleted Reserves.    Sections 3.11, 3.12 and 3.13 of the Loan Agreement and
any and all references to such Sections or to any defined terms therein, in the
Loan Agreement or in any of the other Loan Documents are hereby deleted in their
entirety
 
(l) Flood Zone.  The last sentence of Section 4.14 of the Loan Agreement is
hereby deleted.
 
(m) Annual Reports.  Section 6.3.2 shall be amended as follows:
 
(i) the first sentence of Section 6.3.2 of the Loan Agreement shall be deleted
in its entirety and amended to read as follows:
 
Guarantor shall furnish to Lender annually within ninety (90) days after each
calendar year, a complete copy of Guarantor’s audited annual financial
statements prepared by an independent certified public accountant and certified
by Borrower and by Guarantor in form and content reasonably acceptable to
Lender, in accordance with GAAP or any other accounting method, consistently
applied, and containing balance sheets and statements of profit and loss for
Guarantor in such detail as Lender may reasonably request.
 
(ii) the first phrase of the second sentence of Section 6.3.2 which reads “Each
such statement” shall be replaced with “For the Property, Borrower shall furnish
an unaudited operating statement which statement…”
 
(n) Quarterly Reports.  Section 6.3.3, which shall be retitled "Quarterly
Reports," shall be amended as follows:
 
(i) Borrower shall furnish to Lender the documents described in Section 6.3.3
within thirty (30) days after the end of each quarter instead of twenty (20)
days;
 
(ii) Section 6.3.3(ii) shall be deleted in its entirety and amended to read
"intentionally omitted";
 
(iii) Section 6.3.3(i) shall be amended such that Borrower shall not be required
to furnish Lender with monthly operating statements.  Borrower shall only be
required to furnish to Lender quarterly and year-to-date operating statements in
accordance with the remainder of Section 6.3.3(i); and
 
(iv) Section 6.3.3(vii) shall be amended such that Borrower shall only be
required to furnish the rent rolls on a quarterly basis and not on a monthly
basis, provided, however, Lender reserves the right to reasonably request such
rent rolls on a monthly basis, from time to time.
 
(o) Annual Budget.  Section 6.3.5 shall be amended as follows:
 
(i) Borrower shall be required to submit the Annual Budget by December 1st of
each year; and
 
(ii) Borrower's Operating Budget shall be on an accrual basis rather than a cash
and accrual basis.
 
(p) Borrower Notices.  The reference to two (2) Business days in Section
6.2(b)(i) of the Loan Agreement is hereby amended to read: "ten (10) days."
 
(q) Key Bank Credit Facility.  All references in the Loan Documents to the Key
Bank Credit Facility and any obligations pertaining to the Key Bank Credit
Facility are hereby deleted in their entirety.
 
(r) Ownership of Borrower. Schedule 3 referenced in Section 4.17 of the Loan
Agreement is deleted in its entirety and replaced with Schedule 3 attached
hereto.
 
(s) Insurance. Section 7.1 of the Loan Agreement shall be amended as follows:
 
(i) The third sentence of Section 7.1.1(a) of the Loan Agreement is hereby
replaced with the following:
 
Each such insurance policy (other than Terrorism which shall be in an amount no
less than $10,00,000.00 and Flood which shall be in an amount no less than
$22,200,000.00) shall (i) be in an amount equal to the greater of (A) one
hundred percent (100%) of the then replacement cost of the Improvements without
deduction for physical depreciation, and (B) such amount as is necessary so that
the insurer would not deem Borrower a co-insurer under such policies, (ii) have
deductibles no greater than the lesser of $100,000 or five percent (5%) of Net
Operating Income per occurrence, (iii) be paid annually in advance and (iv)
contain an agreed amount replacement cost endorsement with a waiver of
depreciation, and shall cover, without limitation, all tenant improvements and
betterments that Borrower is required to insure pursuant to any Lease on a
replacement cost basis.
 
(ii) Section 7.1.1(d)(iii) of the Loan Agreement is hereby replaced with the
following:
 


iii) containing an extended reporting period of indemnity endorsement which
provides that after the physical loss to the Property has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was prior to the loss, or the expiration of twelve (12) months
from the date that the Property is damaged, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period.
 


 
(iii) Section 7.1.2(i) of the Loan Agreement is hereby replaced with the
following:
 
(i) issued by companies approved by Lender and authorized to do business in the
State, with a minimum AM Best rating of A-, VII;
 


 
(iv) Section 7.1.2(v)  of the Loan Agreement is hereby replaced with the
following:
 
(v) be assigned as permitted under Borrower’s policies and the originals thereof
delivered to Lender;
 


 
(v) The third sentence of Section 7.1.2 of the Loan Agreement is hereby replaced
with the following:
 
If Borrower does not furnish such evidence and receipts at least thirty (30)
days after the renewal, then Lender may, but shall not be obligated to, procure
such insurance and pay the Insurance Premiums therefor, and Borrower shall
reimburse Lender for the cost of such Insurance Premiums promptly on demand,
with interest accruing at the Default Rate.
 


 
(vi) The fourth sentence of Section 7.1.2 of the Loan Agreement is hereby
replaced with the following:
 
Borrower shall submit to Lender a copy of each Policy required under Section
7.1.1 within 90 days of its effective date.
 


 
3.2 O&M Plan.  Within ninety (90) days from the date hereof, New Borrower shall
cause to be prepared and commence to implement an operations and maintenance
plan (an "O&M Plan") in form and substance reasonably acceptable to Lender for
maintaining the asbestos containing materials referenced in the Phase 1 and
Phase II. Failure to timely commence the implementation of the approved O&M Plan
shall constitute an Event of Default under the Loan Documents.
 
3.3 Legal Description. The legal description for the Project, the Premises (as
such term is defined in the Security Instrument), the Property (as such term is
defined in the Assignment of Leases (as defined on Exhibit B attached hereto)
and any and all other similar terms for the Project in any and all other Loan
Documents shall hereafter be revised to mean and refer to real property legally
described on Exhibit A attached hereto.
 
3.4 City Mill Company Lease Estoppel.  New Borrower shall use diligent efforts
to obtain, within ninety (90) days from the date hereof, a revised estoppel
letter from City Mill Company, Limited ("City Mill"), the tenant under that
certain lease (the "City Mall Lease") between Original Borrower, as landlord and
City Mill, as tenant or other satisfactory evidence that City Mill no longer has
any claims against the landlord under the City Mall Lease for (a) the cost of
the water valve replacement which occurred in October 2005 in the amount of
$37,272.00, or (b) the unsafe condition of the pavement and parking lot light
fixtures in the parking lot fronting the City Mill store (the "Unsafe
Conditions"). Failure to use such diligent efforts to obtain such revised
estoppel letter or other satisfactory evidence shall constitute an Event of
Default under the Loan Documents.
 
3.5 Consent of Lender.  Subject to the terms of this Agreement, Lender hereby
consents to the Requested Actions.  Each of Borrower Parties, Current Indemnitor
(as defined in the Joinder by and Agreement of Current Indemnitor attached
hereto (the "Current Indemnitor Joinder")) and New Indemnitor (as hereinafter
defined) agree that neither this Agreement nor Lender’s consent to the Requested
Actions shall be deemed Lender’s consent or a waiver of Lender’s right to
consent to any other action requiring Lender consent under the Loan Documents
that may be contained in any of the documents or items delivered to Lender in
connection with the Requested Actions, whether or not such documents or items
were reviewed and/or accepted by Lender.  Neither this Agreement nor Lender’s
consent to the Requested Actions shall constitute a modification of any of the
terms or conditions of the Loan Documents, except as provided in Section 3.1
hereof.
 
3.6 Release of Current Indemnitor and Current Borrower.  By its execution
hereof, Lender hereby releases (i) Current Indemnitor from its obligations under
the Guaranty (as defined in Exhibit B attached hereto) in accordance with and
subject to the terms of the Current Indemnitor Joinder and (ii) Current Borrower
for any acts or events occurring or obligations arising under the Loan Documents
after the Acquisition Date with the exception of any liability of Current
Borrower based upon (a) any material misrepresentation of Current Borrower in
this Agreement or any other document executed in connection herewith and/or (b)
its obligations under Section 1(b) of the Guaranty as it relates to Section
10.1(c) of the Loan Agreement (the "Environmental Indemnity Obligations Under
Guaranty") that are caused by Current Borrower or any of its agents or result
from the existence of conditions existing prior to the Acquisition Date or
migrating to or from any portion of the Project prior to the Acquisition Date,
or result from a violation of Environmental Laws (as such term is defined in the
Loan Agreement) prior to the Acquisition Date.
 
3.7 UCC Filings.  New Borrower hereby grants and confirms unto Lender a first
lien priority security interest in all of New Borrower's assets, including but
not limited to all of its (i) personal property and all of the fixtures located
at the Project and (ii) the Mortgaged Property (as such term is defined in the
Security Instrument) to the maximum extent permitted by the Uniform Commercial
Code as enacted in the states of Hawaii and Delaware ("UCC").  Borrower Parties
hereby consent to the filing of any financing statements or UCC forms required
to be filed in the applicable states or any other applicable filing office,
including, but not necessarily limited to, the state of organization of New
Borrower and in the Bureau of Conveyances of the State of Hawaii (collectively
"Filings") in order to perfect or continue the perfection of said interest and,
notwithstanding anything contained in any of the Loan Documents to the contrary,
in accordance with the UCC, as amended subsequent to the making of the Loan,
said Filings may be made by Lender without the consent of either of the Borrower
Parties.
 
3.8 References to Loan Documents.  All references to the term Loan Documents in
the Security Instrument and the other Loan Documents shall hereinafter be
modified to include this Agreement and all documents executed and/or required in
connection with the Requested Actions.
 
ARTICLE 4
 


 
MISCELLANEOUS PROVISIONS
 
4.1 No Limitation of Remedies.  No right, power or remedy conferred upon or
reserved to or by Lender in this Agreement is intended to be exclusive of any
other right, power or remedy conferred upon or reserved to or by Lender under
this Agreement, the Loan Documents or at law, but each and every remedy shall be
cumulative and concurrent, and shall be in addition to each and every other
right, power and remedy given under this Agreement, the Loan Documents or now or
subsequently existing at law.
 
4.2 No Waivers.  Except as otherwise expressly set forth in this Agreement,
nothing contained in this Agreement shall constitute a waiver of any rights or
remedies of Lender under the Loan Documents or at law.  No delay or failure on
the part of any party hereto in the exercise of any right or remedy under this
Agreement shall operate as a waiver, and no single or partial exercise of any
right or remedy shall preclude other or further exercise thereof or the exercise
of any other right or remedy.  No action or forbearance by any party hereto
contrary to the provisions of this Agreement shall be construed to constitute a
waiver of any of the express provisions.  Any party hereto may in writing
expressly waive any of such party's rights under this Agreement without
invalidating this Agreement.
 
4.3 Successors or Assigns.  Whenever any party is named or referred to in this
Agreement, the heirs, executors, legal representatives, successors,
successors-in-title and assigns of such party shall be included.  All covenants
and agreements in this Agreement shall bind and inure to the benefit of the
heirs, executors, legal representatives, successors, successors-in-title and
assigns of the parties, whether so expressed or not.
 
4.4 Construction of Agreement.  Each party hereto acknowledges that it has
participated in the negotiation of this Agreement and no provision shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured, dictated or drafted such
provision.  Borrower Parties at all times have had access to an attorney in the
negotiation of the terms of and in the preparation and execution of this
Agreement and have had the opportunity to review and analyze this Agreement for
a sufficient period of time prior to execution and delivery.  No representations
or warranties have been made by or on behalf of Lender, or relied upon by
Borrower Parties, pertaining to the subject matter of this Agreement, other than
those set forth in this Agreement.  All prior statements, representations and
warranties, if any, are totally superseded and merged into this Agreement, which
represents the final and sole agreement of the parties with respect to the
subject matters.  All of the terms of this Agreement were negotiated at arm's
length, and this Agreement was prepared and executed without fraud, duress,
undue influence or coercion of any kind exerted by any of the parties upon the
others.  The execution and delivery of this Agreement are the free and voluntary
act of Borrower Parties.
 
4.5 Invalid Provision to Affect No Others.  If, from any circumstances
whatsoever, fulfillment of any provision of this Agreement or any related
transaction at the time performance of such provision shall be due, shall
involve transcending the limit of validity presently prescribed by any
applicable usury statute or any other applicable law, with regard to obligations
of like character and amount, then ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity.  If any clause or provision
operates or would prospectively operate to invalidate this Agreement, in whole
or in part, then such clause or provision only shall be deemed deleted, as
though not contained herein, and the remainder of this Agreement shall remain
operative and in full force and effect.
 
4.6 Notices.  Notwithstanding anything to the contrary contained in any of the
Loan Documents, any and all notices, elections, approvals, consents, demands,
requests and responses ("Communications") permitted or required to be given
under this Agreement and the Loan Documents shall not be effective unless in
writing, signed by or on behalf of the party giving the same, and sent by
certified or registered mail, postage prepaid, return receipt requested, or by
hand delivery or a nationally recognized overnight courier service (such as
FedEx), to the party to be notified at the address of such party set forth below
or at such other address within the continental United States as such other
party may designate by notice specifically designated as a notice of change of
address and given in accordance with this Section.  Any Communications shall be
effective upon the earlier of their receipt or three days after mailing in the
manner indicated in this Section.  Receipt of Communications shall occur upon
actual delivery but if attempted delivery is refused or rejected, the date of
refusal or rejection shall be deemed the date of receipt.  Any Communication, if
given to Lender, must be addressed as follows, subject to change as provided
above:
 
                                U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE
                                c/o Wells Fargo Bank, N.A.
                                Wells Fargo Commercial Mortgage Servicing
                                1901 Harrison Street, 7th Floor
                                Oakland, California 94612
                                Re:  MSCI 2006-IQ11; Loan No.:  710202870

 
With a copy to:
 
LNR Partners, LLC
1601 Washington Avenue, Suite 700
Miami Beach, Florida 33139
Attn:           Director of Servicing
Re:  MSCI 2006-IQ11 Loan No.:  710202870
 
and, if given to Current Borrower, must be addressed as follows, notwithstanding
any other address set forth in the Loan Documents to the contrary, subject to
change as provided above:
 
TNP SRT WAIANAE MALL, LLC
1900 Main Street, Suite 700
Irvine, California  92614
Attn:  Tim O'Brien
Facsimile:  (949) 252-0212
 

 
With a copy to:
 
Kaplan Voekler Cunningham & Frank PLC
7 East Second Street
Richmond, Virginia  23224
Attn:  D. Zachary Grabill
Facsimile:  (804) 525-1798

 
and, if given to New Borrower, must be addressed as follows, subject to change
as provided above:
 
A&B WAIANAE LLC
822 Bishop Street
Honolulu, Hawaii  96813
Attn:  Lance Parker
Facsimile:  (808) 525-8447

 
With a copy to:
 
Alexander & Baldwin, LLC
822 Bishop Street
Honolulu, Hawaii  96813
Attn:  Charles Loomis, Esq.
Facsimile:  (808) 525-6678



4.7 Governing Law.  This Agreement shall be interpreted, construed and enforced
in accordance with the laws of the State in which the Project is located.
 
4.8 Headings; Exhibits.  The headings of the articles, sections and subsections
of this Agreement are for the convenience of reference only, are not to be
considered a part of this Agreement and shall not be used to construe, limit or
otherwise affect this Agreement.
 
4.9 Modifications.  The terms of this Agreement may not be changed, modified,
waived, discharged or terminated orally, but only by an instrument or
instruments in writing, signed by the Party against whom the enforcement of the
change, modification, waiver, discharge or termination is asserted. Lender's
consent to the Requested Actions shall not be deemed to constitute Lender's
consent to any provisions of the organizational documents that would be in
violation of the terms and conditions of any of the Loan Documents.
 
4.10 Time of Essence; Consents.  Time is of the essence of this Agreement and
the Loan Documents.  Any provisions for consents or approvals in this Agreement
shall mean that such consents or approvals shall not be effective unless in
writing and executed by Lender.
 
4.11 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which will constitute the
same agreement.  Any signature page of this Agreement may be detached from any
counterpart of this Agreement without impairing the legal effect of any
signatures thereon and may be attached to another counterpart of this Agreement
identical in form hereto but having attached to it one or more additional
signature pages.
 
4.12 New Indemnitor Joinder.  New Indemnitor (as defined in the Joinder By and
Agreement of New Indemnitor attached hereto) shall assume the obligations of
Current Borrower and/or Current Indemnitor under the Guaranty pursuant to the
Joinder by and Agreement of New Indemnitor attached hereto.
 
4.13 WAIVER OF TRIAL BY JURY.  BORROWER PARTIES HEREBY AGREE NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE NOTE, THE SECURITY INSTRUMENT, THIS AGREEMENT, OR ANY
OTHER LOAN DOCUMENT, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH.   THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER PARTIES, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH
IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER PARTIES.
 


 
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
 



 
MIAMI 3481702.7 72496/41980
 
EXECUTION COPY
 
 
 

--------------------------------------------------------------------------------

 

The parties have executed and delivered this Agreement as of the day and year
first above written.
 
Witnesses:                                                                                             LENDER:
 

 
U.S. BANK NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION ORGANIZED AND
EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA, NOT IN ITS INDIVIDUAL
CAPACITY BUT SOLELY IN ITS CAPACITY AS TRUSTEE FOR MORGAN STANLEY CAPITAL I
INC., COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-IQ11
 

 
By:
LNR Partners, LLC, a Florida limited liability company, successor by statutory
conversion to LNR Partners, Inc., a Florida corporation, as attorney-in-fact

 


By:              /s/ Arnold Shulkin
                           Arnold Shulkin, VP





STATE OF FLORIDA                                         )
) SS:
COUNTY OF MIAMI-DADE                            )


The foregoing instrument was acknowledged before me this 15th day of January,
2013, by Arnold Shulkin, as VP of LNR Partners, LLC, a Florida limited liability
company, successor by statutory conversion to LNR Partners, Inc., a Florida
corporation, on behalf of said limited liability company, as attorney-in-fact
for U.S. BANK NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION ORGANIZED AND
EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA, NOT IN ITS INDIVIDUAL
CAPACITY BUT SOLELY IN ITS CAPACITY AS TRUSTEE FOR MORGAN STANLEY CAPITAL I
INC., COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-IQ11, on behalf
of the said trust.  He x is personally known to me or _____ has produced a
driver’s license as identification.
 
    /s/ Ciney Torres
    Notary Public, State of Florida
    Print Name:_Ciney Torres
My Commission Expires:05/17/16
 
[AFFIX NOTARY STAMP ABOVE]
 



 
MIAMI 3481702.7 72496/41980
 
EXECUTION COPY
 
 

--------------------------------------------------------------------------------

 



 
The parties have executed and delivered this Agreement as of the day and year
first above written.
 


Witnesses:                                                                                                          
CURRENT BORROWER:



 
TNP SRT WAIANAE MALL, LLC,
a Delaware limited liability company



 
By:
TNP Strategic Retail Operating Partnership, LP, a Delaware limited partnership,
its Member



By:          TNP Strategic Retail Trust, Inc.,
a Maryland corporation,
its General Partner


   By:           /s/ Dee Balch                                           
Print Name:                                                         
Name:           Dee Balch                                           
Title:           CFO                                           


Print Name:                                                      




STATE OF                      California                      )
 ) SS.:
COUNTY OF                  Orange                           )




On the 11 day of January, in the year 2013, before me Thuy Nguyen, the
undersigned, a Notary Public in and for said State, personally appeared Dee
Balch, as CFO of TNP Strategic Retail Trust, Inc., a Maryland corporation,
general partner of TNP Strategic Retail Operating Partnership, LP, a Delaware
limited partnership, sole member of TNP SRT Waianae Mall, LLC, a Delaware
limited liability company, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.
 


/s/ Thuy Nguyen                                                               
                Notary Public, State
of California                                
                My Commission Expires: 06/27/2014 





 
MIAMI 3481702.7 72496/41980
 
EXECUTION COPY
 
 

--------------------------------------------------------------------------------

 

The parties have executed and delivered this Agreement as of the day and year
first above written.
 
                    NEW BORROWER:
 
                   A&B WAIANAE LLC,
 
                   a Delaware limited liability company
 
 
By:
Alexander & Baldwin, LLC,

 
 
a Hawaii limited liability company

 
 
Its Sole Member/Manager

 
By:   /s/ Nelson N.S. Chun
Nelson N.S. Chun
Its Senior Vice President
 
By:   /s/ Charles W. Loomis
Charles W. Loomis
Its Assistant Secretary
 





 
MIAMI 3481702.7 72496/41980
 
EXECUTION COPY
 
 

--------------------------------------------------------------------------------

 

STATE OF HAWAII                                                          )
)      SS:
CITY AND COUNTY OF HONOLULU                            )
 
On this 14th day of January, 2013, before me personally appeared NELSON N. S.
CHUN, to me personally known, who, being by me duly sworn or affirmed, did say
that such person executed the foregoing instrument as the free act and deed of
such person, and if applicable in the capacity shown, having been duly
authorized to execute such instrument in such capacity.
 

 
/s/ Leimomi
Clark                                                                         
Notary Public, State of Hawaii
Printed Name:  Leimomi Clark
My commission expires:  01/30/2016

 
(Official Stamp or Seal)
 
NOTARY CERTIFICATION STATEMENT
Document Identification or Description:  Note and Mortgage Assumption Agreement
Doc. Date: ___________________ or x Undated at time of notarization.
No. of Pages: 43 Jurisdiction:  First Circuit
                        (in which notarial act is performed)
/s/ Leimomi
Clark                                                                  January
14, 2013
Signature of Notary                                                            
Date of Notarization and
Certification Statement
Leimomi
Clark                                                                                                                                             
 (Official Stamp or Seal)
Printed Name of Notary



 



 
MIAMI 3481702.7 72496/41980
 
EXECUTION COPY
 
 

--------------------------------------------------------------------------------

 

STATE OF HAWAII                                                           )
)      SS:
CITY AND COUNTY OF HONOLULU                             )
 
On this 14th day of January, 2013, before me personally appeared CHARLES W.
LOOMIS, to me personally known, who, being by me duly sworn or affirmed, did say
that such person executed the foregoing instrument as the free act and deed of
such person, and if applicable in the capacity shown, having been duly
authorized to execute such instrument in such capacity.
 

 
/s/ Leimomi
Clark                                                                         
Notary Public, State of Hawaii
Printed Name:  Leimomi Clark
My commission expires:  01/30/2016
 

 
(Official Stamp or Seal)
 
NOTARY CERTIFICATION STATEMENT
Document Identification or Description:  Note and Mortgage Assumption Agreement
Doc. Date: ___________________ or x Undated at time of notarization.
No. of Pages: 43 Jurisdiction:  First Circuit
                         (in which notarial act is performed)
/s/ Leimomi
Clark                                                                    
January 14, 2013
Signature of
Notary                                                                Date of
Notarization and
   Certification Statement
Leimomi
Clark                                                                                                                                  
      (Official Stamp or Seal)
Printed Name of Notary



 









 
MIAMI 3481702.7 72496/41980
 
EXECUTION COPY
 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
 
LEGAL DESCRIPTION
 
Tax Map Key: -                                 (1) 8-6-001-005 (Lots 672-A &
514-C-2)
                (1) 8-6-001-055 (Lot 514-B-2)


All of those certain parcels of land situate at Waianae and Lualualei, District
of Waianae, City and County of Honolulu, State of Hawaii, described as follows:


LOTS           672-A, area 10.000 acres, more or less, as shown on Map 75,
     514-C-2, area 1.000 acre, more or less, as shown on Map 59, and
     514-B-2, area 83,908 square feet, more or less, as shown on Map 276,
together with access and utility easements over Easement "197" affecting Lot
873-A and Easement "198" affecting Lot 873-B, as set forth by Land Court Order
No. 90248, filed June 21, 1988


the maps referred to herein by numbers are filed in the Office of the Assistant
Registrar of the Land Court of the State of Hawaii with Land Court Application
No. 1102 (amended) of Waianae Company;


Being land(s) described in Transfer Certificate of Title No. 1054608 issued to
A&B Waianae LLC, a Delaware limited liability company.


BEING THE PREMISES ACQUIRED BY LIMITED WARRANTY DEED


GRANTOR:                              TNP SRT WAIANAE MALL, LLC, a Delaware
limited liability company


GRANTEE:                               A&B WAIANAE LLC, a Delaware limited
liability company


DATED:                                    January 22, 2013


RECORDED:                             Land Court Document No. T-8422249




Tax Map Key:- (1) 8-6-001-045 (Lot 672-B-1)


All of that certain parcel of land situate at Waianae and Lualualei, District of
Waianae, City and County of Honolulu, State of Hawaii, described as follows:


Lot 672-B-1, area 2.689 acres, more or less, as shown on Map 386, filed in the
Office of the Assistant Registrar of the Land Court of the State of Hawaii with
Land Court Application No. 1102 (amended) of Waianae Company;


Being land(s) described in Transfer Certificate of Title No. ___1054608_____
issued to A&B Waianae LLC, a Delaware limited liability company.






BEING THE PREMISES ACQUIRED BY LIMITED WARRANTY DEED


GRANTOR:                                TNP SRT WAIANAE MALL, LLC, a Delaware
limited liability company


GRANTEE:                                A&B WAIANAE LLC, a Delaware limited
liability company


DATED:                                     January 22, 2013
 
               RECORDED:                              Land Court Document No. 
T-8422249
 


 



 
MIAMI 3481702.7 72496/41980
 
EXECUTION COPY




 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT B
 
LOAN DOCUMENTS
 
1. Promissory Note dated September 19, 2005, in the principal amount of
$22,200,000.00, executed by West Oahu Mall Associates LLC, a Hawaii limited
liability company ("Original Borrower") in favor of IXIS Real Estate Capital
Inc. ("Original Lender"), and endorsed to the order of Lender, the obligations
of Original Borrower thereunder being assumed by Current Borrower pursuant to
the terms of that certain Note and Mortgage Assumption Agreement (the "2010
Assumption Agreement") dated as of May 28, 2010, effective as of June 4, 2010,
by and among Bank of America, N.A., a national banking association, successor by
merger to LaSalle Bank National Association, as Trustee for Morgan Stanley
Capital I Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-IQ11
("2010 Lender"), Original Borrower and Current Borrower, filed on June 8, 2010,
with the Office of the Assistant Registrar of the Land Court, State of Hawaii
(the "Records"), as Document No. 3969395 (the "Note").
 
2. Mortgage, Assignment of Leases and Rents and Security Agreement dated as of
September 19, 2005, executed by Original Borrower in favor of Original Lender
and recorded September 19, 2005 as Document No. 3328441 filed in the Records,
the obligations of Original Borrower thereunder being assumed by Current
Borrower pursuant to the terms of the 2010 Assumption Agreement and assigned to
Lender ("Security Instrument").
 
3. Loan Agreement dated as of September 19, 2005, by and between Original
Borrower in favor of Original Lender, the obligations of Original Borrower
thereunder being assumed by Current Borrower pursuant to the terms of the 2010
Assumption Agreement and assigned to Lender (the "Loan Agreement").
 
4. Assignment of Leases and Rents dated as of September 19, 2005, executed by
Original Borrower in favor of Original Lender and filed on September 19, 2005 as
Document No. 3328442 in the Records, the obligations of Original Borrower
thereunder being assumed by Current Borrower pursuant to the terms of the 2010
Assumption Agreement and assigned to Lender, and assigned to Lender.
 
5. UCC Financing Statement reflecting Original Borrower, as debtor, and Original
Lender, as secured party and filed with the Secretary of State of Hawaii under
Document No. 2005-195180 in the Bureau of Conveyances of the State of Hawaii,
and assigned to Lender.
 
6. Guaranty of Recourse Obligations dated as of September 19, 2005, executed by
Joseph Daneshgar ("Original Indemnitor") in favor of Original Lender, the
obligations of Original Indemnitor thereunder being modified and assumed by
Current Borrower pursuant to the terms of the Joinder by and Agreement of New
Indemnitor attached to the 2010 Assumption Agreement executed by Current
Indemnitors and assigned to Lender (the "Guaranty").
 
7. Consent and Subordination of Manager dated as of September 19, 2005, executed
by CBI, Inc., dba Grubb & Ellis/CBI ("Grub & Ellis"), as Project Manager and
Original Borrower in favor of Original Lender, and assigned to Lender.
 
8. Consent and Subordination of Manager dated as of June 4, 2010, executed by
TNP Property Manager, LLC, as Property Manager and Current Borrower in favor of
2010 Lender, and assigned to Lender.
 
9. Consent and Subordination of Sub-Manager dated as of June 4, 2010, executed
by Consent and Subordination of Manager dated as of September 19, 2005, executed
by Grubb & Ellis, as Sub- Manager, TNP Property Manager, LLC, as Property
Manager, and Current Borrower in favor of Original Lender, and assigned to
Lender.
 
10. Assignment of Agreements, Licenses, Permits and Contracts dated as of
September 19, 2005 (the "Assignment of Agreements") executed by Original
Borrower in favor of Original Lender, the obligations of Original Borrower
thereunder being assumed by Current Borrower pursuant to the terms of the 2010
Assumption Agreement, and assigned to Lender.
 
11. Post-Closing Agreement dated September 19, 2005 (the "Post-Closing
Agreement") executed by Original Borrower in favor of Original Lender, and
assigned to Lender.
 



 
MIAMI 3481702.7 72496/41980
 
EXECUTION COPY




 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
RENT ROLL
 
(INTENTIONALLY DELETED FOR PURPOSES OF RECORDING)
 


 



 
MIAMI 3481702.7 72496/41980
 
EXECUTION COPY




 
 

--------------------------------------------------------------------------------

 







JOINDER BY AND AGREEMENT OF CURRENT INDEMNITOR


The undersigned, TNP STRATEGIC RETAIL OPERATING PARTNERSHIP, L.P.
a Delaware limited  partnership (the "TNP Operating Partnership"), TNP STRATEGIC
RETAIL TRUST, INC., a Maryland corporation (the "TNP REIT"), TNP PROPERTY
MANAGER, LLC, a Delaware limited liability company, ("Project Manager") and
ANTHONY THOMPSON ("Thompson," together with the TNP Operating Partnership, the
TNP REIT, the TNP Property Manager sometimes collectively referred to herein
"Current Indemnitor") under the Guaranty executed in connection with the Loan
described in the Note and Mortgage Assumption Agreement ("Agreement") to which
this Joinder by and Agreement of Current Indemnitor ("Current Indemnitor
Joinder") is attached, hereby represents and warrants to, and acknowledges and
agrees with, Lender the following:


1. Defined Terms.  All capitalized terms used in this Current Indemnitor
Joinder, unless defined herein, shall have the meanings given such terms in the
Agreement.
 
2. Reaffirmation of Guaranty.  The Guaranty constitutes the valid, legally
binding joint and several obligation of Current Indemnitor, enforceable against
Current Indemnitor in accordance with its terms.  By Current Indemnitor's
execution hereof, Current Indemnitor waives and releases any and all defenses,
affirmative defenses, setoffs, claims, counterclaims and causes of action of any
kind or nature which Current Indemnitor has asserted, or might assert, against
any of Lender Parties which in any way relate to or arise out of the Guaranty or
any of the other Loan Documents.
 
3. Agreements of Current Indemnitor.  Current Indemnitor consents to the
execution and delivery of the Agreement by Current Borrower and New Borrower and
agrees and acknowledges that, except as set forth in paragraph 5 below, the
liability of Current Indemnitor under the Guaranty shall not be diminished in
any way by the execution and delivery of the Agreement or by the consummation of
any of the transactions contemplated therein, including but not limited to the
Requested Actions.
 
4. Authority Representations by the Current Indemnitor.  The execution and
delivery of, and performance under, this Current Indemnitor Joinder, the
Guaranty by Current Indemnitor will not (a) violate any provision of any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award presently in effect having applicability to Current Indemnitor or (b)
result in a breach of or constitute or cause a default under any indenture,
agreement, lease or instrument to which  Current Indemnitor is a party or by
which the Project may be bound or affected.


 
5. Release of Current Indemnitor under Guaranty.  Notwithstanding anything to
the contrary in this Current Indemnitor Joinder, the Loan Agreement, the
Security Instrument, or the other Loan Documents, each Current Indemnitor's
obligations under the Guaranty shall not apply with respect to, and by
acceptance of this Original Indemnitor Joinder, Lender agrees that Current
Indemnitor is hereby released from any and all of Current Indemnitor's
obligations (the "Guaranteed Obligations") under the Guaranty for acts or events
occurring or obligations arising after the Acquisition Date, except (i) if such
Guaranteed Obligations are caused by Original Borrower and/or Current Indemnitor
and/or any of their agents, or (ii) for the Environmental Indemnity Obligations
Under Guaranty occurring after the Acquisition Date if such Environmental
Indemnity Obligations Under Guaranty are (a) caused by Current Borrower, Current
Indemnitor and/or any of their agents or (b) result from the existence of
conditions existing prior to the Acquisition Date or migrating to or from any
portion of the Project prior to the Acquisition Date, or result from a violation
of Environmental Law (as defined in the Loan Agreement) prior to the Acquisition
Date.
 


 
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
 





 
MIAMI 3481702.7 72496/41980
 
EXECUTION COPY




 
 

--------------------------------------------------------------------------------

 

The undersigned Current Indemnitor has executed and delivered this Current
Indemnitor Joinder to be effective as of the date of the Agreement.


      CURRENT INDEMNITOR:





 
TNP STRATEGIC RETAIL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
 
 
By:      TNP Strategic Retail Trust, Inc.,
            a Maryland corporation,
            its General Partner
 
 
           By:       /s/ Dee
Balch                                                                
 
           Name:  Dee Balch     
                                                     
 
           Title:    CFO              
                                                          
 




             







STATE OF                      California                                )
           ) SS.:
COUNTY OF                  Orange                                     )




The foregoing instrument was acknowledged before me this 11th  day of  January,
2013, by  Dee Balch,  as _____________ of TNP Strategic Retail Trust, Inc., a
Maryland corporation, as General Partner of TNP STRATEGIC RETAIL OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership, on behalf of the limited
partnership.  He/She is ____ personally known to me or has produced
________________________ as identification and did not take an oath.




                /s/ Thuy Nguyen                         
                                                                
                                                                           
Notary Public, State of California                                
                                                                           
Print Name: Thuy Nguyen
 
                                                                            My
Commission Expires:  06/27/2014                                


 
 


[Notarial Seal]



 
MIAMI 3481702.7 72496/41980
 
EXECUTION COPY
CURRENT INDEMNITOR EXECUTION PAGE TO JOINDER
 
 

--------------------------------------------------------------------------------

 

The undersigned Current Indemnitor has executed and delivered this Current
Indemnitor Joinder to be effective as of the date of the Agreement.


      CURRENT INDEMNITOR:
 

             






 
TNP STRATEGIC RETAIL TRUST, INC., a         Maryland corporation
 
 
By:            /s/ Dee Balch                                                    
 
Name:       Dee Balch                                
 
Title:         CFO







STATE OF                      California                                 )
            ) SS.:
COUNTY OF                  Orange                                      )






The foregoing instrument was acknowledged before me this 11th day of  January,
2013, by Dee Balch, as _____________ of TNP STRATEGIC RETAIL TRUST, INC., a
Maryland corporation, on behalf of the corporation.  He/She is ____ personally
known to me or has produced ________________________ as identification and did
not take an oath.

 

 
                                   /s/ Thuy Nguyen                         
                         
                                                                
                                                                           
Notary Public, State of California                                
                                                                           
Print Name: Thuy Nguyen
 
                                                                            My
Commission Expires:  06/27/2014                                
[Notarial Seal]



 
MIAMI 3481702.7 72496/41980
 
EXECUTION COPY
CURRENT INDEMNITOR EXECUTION PAGE TO JOINDER
 
 

--------------------------------------------------------------------------------

 

The undersigned Current Indemnitor has executed and delivered this Current
Indemnitor Joinder to be effective as of the date of the Agreement.


      CURRENT INDEMNITOR:
 





 
TNP PROPERTY MANAGER, LLC,
a Delaware limited liability company
 
By:   Thompson National Properties, LLC,
         its sole member
     
        By:      /s/ Anthony Thompson
 
        Name: Anthony Thompson
 
        Title:   CEO                                                      
 




             







STATE OF                      California                                 )
            ) SS.:
COUNTY OF                  Orange                                      )




The foregoing instrument was acknowledged before me this 11 day of  January,
2013, by  Anthony W. Thompson , as _____________ of Thompson National
Properties, LLC, a Delaware limited liability company, as sole member of TNP
PROPERTY MANAGER, LLC, a Delaware limited liability company, on behalf of the
limited liability company.  He/She is ____ personally known to me or has
produced California DL as identification and did not take an oath.




                                  /s/ Bhriza Camacho
                              Notary Public, State of California
                               Print Name: Bhirza Camacho
                                   
                                                My Commission
Expires: 11/16/16                                


[Notarial Seal]





 
MIAMI 3481702.7 72496/41980
 
EXECUTION COPY
CURRENT INDEMNITOR EXECUTION PAGE TO JOINDER
 
 

--------------------------------------------------------------------------------

 

The undersigned Current Indemnitor has executed and delivered this Current
Indemnitor Joinder to be effective as of the date of the Agreement.



             

CURRENT INDEMNITOR:





     
/s/ Anthony Thompson
 
ANTHONY THOMPSON
   



STATE OF                      California                      )
 ) SS.:
COUNTY OF                  Orange                          )




The foregoing instrument was acknowledged before me this 11th  day of  January,
2013, by ANTHONY THOMPSON.  He is ____ personally known to me or has produced
California DL  as identification and did not take an oath.


 
                                   /s/ Bhriza Camacho
                                    Notary Public, State of California
                                    Print Name: Bhirza
Camacho                       


                                        My Commission
Expires:  11/16/16                                


[Notarial Seal]











 
MIAMI 3481702.7 72496/41980
 
EXECUTION COPY
CURRENT INDEMNITOR EXECUTION PAGE TO JOINDER
 
 

--------------------------------------------------------------------------------

 





JOINDER BY AND AGREEMENT OF NEW INDEMNITOR


The undersigned, ALEXANDER & BALDWIN, INC., a Hawaii corporation ("New
Indemnitor"), being the Principal referred to in the Agreement to which this
Joinder (the "New Indemnitor Joinder") is attached, intending to be legally
bound under the terms and provisions of the Guaranty and pursuant to the
provisions of this New Indemnitor Joinder, hereby represents and warrants to and
acknowledges and agrees with Lender the following:


1. Defined Terms.  All capitalized terms used in this New Indemnitor Joinder,
unless defined herein, shall have the meanings given such terms in the
Agreement.
 
1. Benefit to New Indemnitor.  New Indemnitor, owning a direct and/or indirect
interest in New Borrower as a result of the Requested Actions, shall receive a
substantial benefit from Lender's consent to the Requested Actions.
 
2. Modifications to Guaranty.  In addition to the amendments to the Guaranty set
forth in Section 3, the following modifications to the Guaranty shall apply:
 
(a)           Governing Law.  Each reference to “California” set forth in
Section 9 of the Guaranty is hereby revised to read “Hawaii." and
 
(b)           California Matters.  Section 19 of the Guaranty is hereby deleted
 
3.           Assumption by New Indemnitor of Amended Guaranty.  Except as
provided below with respect to the Environmental Indemnity Obligations Under
Guaranty, from and after the Acquisition Date, New Indemnitor hereby assumes and
agrees to be liable and responsible for and bound by all of Current Indemnitor's
obligations, agreements and liabilities, including but not limited to the jury
waiver and other waivers set forth therein, under the Guaranty, as amended
hereby and by the terms of the Joinder by and Agreement of New Indemnitor (the
"2010 Joinder") attached to the 2010 Assumption Agreement (collectively, the
"Amended Guaranty"), as fully and completely as if New Indemnitor had originally
executed and delivered such Amended Guaranty, as the guarantor thereunder.  New
Indemnitor further agrees to pay, perform and discharge each and every
obligation of payment and performance of any guarantor under, pursuant to and as
set forth in the Amended Guaranty, at the time, in the manner and otherwise in
all respects as therein provided.  With respect to the Environmental Indemnity
Obligations Under Guaranty, the liability of New Indemnitor shall be joint and
several with that of New Borrower and shall not be limited to the Environmental
Indemnity Obligations Under Guaranty occurring from and after the Acquisition
Date. From and after the date hereof, the Guaranty is amended to provide that
all references to the term "Borrower" used in the Guaranty shall mean and refer
to New Borrower and the term "Guarantor" used in the Guaranty shall mean and
refer to New Indemnitor.  Except as modified by the terms of this New Indemnitor
Joinder, the Amended Guaranty remains unmodified and in full force and effect.
 


4. Additional Payment Guaranty.  In addition to, and not in substitution for or
modification or amendment of the Guaranty, New Indemnitor hereby absolutely,
unconditionally and irrevocably guarantee to Lender the full and prompt payment
of the Loan Obligations (as defined in the Security Instrument), when due,
whether at stated maturity, upon acceleration, or otherwise, and at all times
thereafter, provided, however, liability under the provisions of this Section 3
shall not exceed ten percent (10%) of the outstanding principal balance of the
Loan upon the occurrence of an Event of Default under the Loan Agreement, plus
any cost incurred by Lender in connection with the enforcement of this
additional payment guaranty and/or the Loan Documents, which costs shall
include, but not be limited to, attorneys fees and costs incurred by Lender at
all levels of appeal and in bankruptcy of New Borrower and/or New Indemnitor
(collectively, "Additional Payment Guaranty").  The 10% limitation on the debt
guaranty provided herein is not intended to limit any liability of New Borrower
for any Borrower Recourse Liabilities or Springing Recourse Events described in
Section 10.1 of the Loan Agreement nor of New Indemnitor under the Guaranteed
Obligations as defined in the Amended Guaranty.
 
5. Confirmation of Representations.  By its execution hereof, New Indemnitor
confirms the representations and warranties and agrees to the covenants
regarding New Indemnitor set forth in the Agreement.
 
6. Representations by New Indemnitor
 
a.   The execution and delivery of this New Indemnitor Joinder, and performance
by New Indemnitor under the New Indemnitor Joinder and the Guaranty will not (a)
violate any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to New Indemnitor or (b) result in a breach of or constitute or
cause a default under any indenture, agreement, lease or instrument to which New
Indemnitor is a party or by which the Project may be bound or affected
 
b. The Financial Statements of New Indemnitor which have been previously
delivered to Lender are, to New Indemnitor's actual knowledge, true, complete
and accurate in all material respects and accurately represent the financial
condition of Principal as of the date thereof.  All of the assets shown on the
Financial Statements of New Indemnitor are owned by New Indemnitor,
individually, as its sole and separate property, and not otherwise jointly with
any other person or entity.  There has not been any material adverse change to
the financial condition of New Indemnitor  between the date of the Financial
Statements and the date of this Agreement.  New Indemnitor shall timely comply
with all financial, bookkeeping and reporting requirements set forth in the Loan
Documents, including, without limitation, those set forth in Section 6.3 of the
Loan Agreement, as amended by the terms of the Agreement.
 
c. Lender acknowledges and agrees that the representations set forth in Sections
6(d)-(f) of the 2010 Joinder are not applicable to New Indemnitor.
 
7. Notices to New Indemnitor.  From and after the Acquisition Date, Lender shall
deliver any notices to New Indemnitor which are required to be delivered
pursuant to the Guaranty, or are otherwise delivered by the Lender thereunder at
Lender's sole discretion, to the New Indemnitor at the following address:
 

 
ALEXANDER & BALDWIN, INC.
   
822 Bishop Street
   
Honolulu, Hawaii 96813
   
Attn:  Lance Parker
   
Facsimile:  (808) 525-8447
 



All notices to be sent by New Indemnitor to Lender under the Guaranty and the
other Loan Documents shall be sent to Lender in the manner set forth in and at
the address shown in Section 4.6 of the Agreement to which this New Indemnitor
Joinder is attached.


 (REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
 


 



 
MIAMI 3481702.7 72496/41980
 
EXECUTION COPY
 
 

--------------------------------------------------------------------------------

 

The undersigned New Indemnitor has executed and delivered this New Indemnitor
Joinder to be effective as of the date of the Agreement.
 
NEW INDEMNITOR:
 
ALEXANDER & BALDWIN, INC.,
 
a Hawaii corporation
 
By:  /s/ Nelson N.S. Chun_______________
          Nelson N.S. Chun
                        Its Senior Vice President
 
By:  /s/ Charles W. Loomis                                 
          Charles W. Loomis
                        Its Assistant Secretary
 





 
MIAMI 3481702.7 72496/41980
 
EXECUTION COPY
NEW INDEMNITOR EXECUTION PAGE TO JOINDER
 
 

--------------------------------------------------------------------------------

 



STATE OF HAWAII                                                          )
)      SS:
CITY AND COUNTY OF HONOLULU                            )
 
On this 14th day of January, 2013, before me personally appeared NELSON N.S.
CHUN, to me personally known, who, being by me duly sworn or affirmed, did say
that such person executed the foregoing instrument as the free act and deed of
such person, and if applicable in the capacity shown, having been duly
authorized to execute such instrument in such capacity.
 

 
/s/ Leimomi
Clark                                                                         
Notary Public, State of Hawaii
Printed Name:  Leimomi Clark
My commission expires:  1/30/2016
 

 
(Official Stamp or Seal)
 
NOTARY CERTIFICATION STATEMENT
Document Identification or Description:  Joinder By and Agreement of New
Indemnitor
Doc. Date: ___________________ or  x Undated at time of notarization.
No. of Pages:
6                                                                           Jurisdiction:  First
Circuit
                                     (in which notarial act is performed)
/s/ Leimomi
Clark                                                                   
   January 14, 2013                
Signature of
Notary                                                                  Date of
Notarization and
     Certification Statement
Leimomi
Clark                                                                                                                   
           (Official Stamp or Seal)
Printed Name of Notary



 



 
MIAMI 3481702.7 72496/41980
 
EXECUTION COPY
 
 

--------------------------------------------------------------------------------

 



STATE OF HAWAII                                                           )
)      SS:
CITY AND COUNTY OF HONOLULU                            )
 
On this 14th day of January, 2013, before me personally appeared Charles W.
Loomis, to me personally known, who, being by me duly sworn or affirmed, did say
that such person executed the foregoing instrument as the free act and deed of
such person, and if applicable in the capacity shown, having been duly
authorized to execute such instrument in such capacity.
 

 
/s/ Leimomi
Clark                                                                         
Notary Public, State of Hawaii
Printed Name:  Leimomi Clark
My commission expires:  01/30/2016

 
(Official Stamp or Seal)
 
NOTARY CERTIFICATION STATEMENT
Document Identification or Description:  Joinder By and Agreement of New
Indemnitor
Doc. Date: ___________________ or  x Undated at time of notarization.
No. of Pages: __6________                                             
Jurisdiction:  First Circuit
                                (in which notarial act is performed)
/s/ Leimomi
Clark                                                                   January
14, 2013                           
Signature of Notary                                                            
Date of Notarization and
Certification Statement
Leimomi
Clark                                                                                                                                        
(Official Stamp or Seal)
Printed Name of Notary










-  -
ImanageDB:2294234.10
 
 

--------------------------------------------------------------------------------

 
